DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Ballew on 5/13/22, and subsequently Alec McGinn approved the addition of “the” in claim 19 on 7/11/22.
The application has been amended as follows: 

Claims

1. An apparatus comprising: a system for monitoring operational health of a pump operable to pump a fluid at a wellsite, wherein the pump plurality of reciprocating fluid displacing members with each reciprocating fluid displacing member having a corresponding  fluid inlet valve and a corresponding fluid outlet valvefirst pressure sensor disposed in association with the pump and operable to facilitate determination of first pressure measurements of the fluid at a fluid inlet manifold in fluid communication with the corresponding fluid inlet valve of each of the plurality of reciprocating fluid displacing members of the pump during pumping operations and/or a second pressure sensor disposed in association with the pump and operable to facilitate determination of second pressure measurements of the fluid at a fluid outlet manifold in fluid communication with the corresponding fluid outlet valve of each of the plurality of reciprocating fluid displacing members of the pump during pumping operations; a position sensor disposed in association with the pump and operable to facilitate determination of position measurements of the fluid displacing members of the pump during pumping operations; and a processing device comprising a processor and memory storing computer program code, wherein the processing device is communicatively connected with the first and/or the second pressure sensor and the position sensor, and wherein the processing device is operable to: receive the first and/or second pressure measurements and the position measurements; detect first irregular pressure measurements based on the received pressure measurements from the first pressure sensor and/or second irregular pressure measurements based on the received pressure measurements from the second pressure sensor; determine an operational phase of the pump based on the received position measurements; and determine at least one of the corresponding fluid inlet valves is leaking based on which of the corresponding fluid inlet valves is closed during the detected first irregular pressure measurements of the operational phase and/or determine at least one of the corresponding fluid outlet valves is leaking based on which of the corresponding fluid outlet valves is closed during the detected second irregular pressure measurements of the operational phase 
2. (Canceled).  
3. The apparatus of claim [[2]] 1 wherein determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is leaking further comprises determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves is closed during an entirety of the detected irregular pressure measurements.  
4. The apparatus of claim 1 corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is leaking further comprises determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves closes at about the same time the detected first irregular pressure measurements and/or the second irregular pressure measurements start.  
5. The apparatus of claim 1 wherein the irregular pressure measurements comprise pressure measurements that are: lower than baseline pressure measurements; or higher than the baseline pressure measurements.  
6. The apparatus of claim 1 wherein the system further comprises a vibration sensor disposed in association with the pump and operable to facilitate determination of vibration measurements of impacts generated by the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump when closing, and wherein the processing device is further operable to: receive the vibration measurements; and determine operational phase of the pump further based on the vibration measurements, wherein the operational phase of the pump is defined by which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is closed.  
7. The apparatus of claim 1 wherein the pump is or comprises a drilling mud pump.  
8. A method comprising: commencing operation of a processing device to monitor operational health of a pump for pumping a fluid at a wellsite, wherein the pump is a reciprocating pump comprising a plurality of reciprocating fluid displacing members with each reciprocating fluid displacing member having a corresponding  fluid inlet valve and a corresponding fluid outlet valve, and wherein, during pumping operations of the pump, the processing device: receives first pressure measurements of the fluid at a fluid inlet manifold from a first pressure sensor in fluid communication with the corresponding fluid inlet valve of each of the plurality of reciprocating fluid displacing members of the pump and/or receives second pressure measurements of the fluid at a fluid outlet manifold from a second pressure sensor in fluid communication with the corresponding fluid outlet valve of each of the plurality of reciprocating fluid displacing members of the pump; receives position measurements of the reciprocating fluid displacing members of the pump; detects first irregular pressure measurements based on the received pressure measurements from the first pressure sensor and/or second irregular pressure measurements based on the received pressure measurements from the second pressure sensor; determines an operational phase of the pump based on the received position measurements; and determines at least one of the corresponding fluid inlet valves is leaking based on which of the corresponding fluid inlet valves is closed during the detected first irregular pressure measurements of the operational phase and/or determine at least one of the corresponding fluid outlet valves is leaking based on which of the corresponding fluid outlet valves is closed during the detected second irregular pressure measurements of the 
9. (Canceled)
10. The method of claim [[9]] 8 wherein determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is leaking further comprises determining which of the fluid inlet and outlet valves is closed during an entirety of the detected irregular pressure measurements.  
11. The method of claim 8 corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is leaking comprises determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves closes at about the same time the detected first irregular pressure measurements and/or the second irregular pressure measurements start.  
12. The method of claim 8 corresponding fluid inlet valves and/or the corresponding fluid outlet valves is closed during the detected first irregular pressure measurements and/or the detected second irregular pressure measurements further comprises determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves: closes at about the same time the detected first irregular pressure measurements and/or the detected second irregular pressure measurements start; and opens at about the same time the detected first irregular pressure measurements and/or the detected second irregular pressure measurements stop.  
13. The method of claim 8 wherein the first irregular pressure measurements and/or the second irregular pressure measurements comprise pressure measurements that are: lower than baseline pressure measurements; or higher than the baseline pressure measurements.  
14. The method of claim 8 wherein the processing device further: receives vibration measurements of impacts generated by the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump when closing; and determines operational phase of the pump further based on the vibration measurements, wherein the operational phase of the pump is defined by which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is closed.  
15. A method comprising: commencing operation of a processing device to monitor operational health of a pump for pumping a fluid at a wellsite, wherein the pump is a reciprocating pump comprising a plurality of reciprocating fluid displacing members with each reciprocating fluid displacing member having a corresponding  fluid inlet valve and a corresponding fluid outlet valve, and wherein, during pumping operations of the pump, the processing device: receives first pressure measurements of the fluid at a fluid inlet manifold from a first pressure sensor in fluid communication with the corresponding fluid inlet valve of each of the plurality of reciprocating fluid displacing members of the pump and/or receives second pressure measurements of the fluid at a fluid outlet manifold from a second pressure sensor in fluid communication with the corresponding fluid outlet valve of each of the plurality of reciprocating fluid displacing members of the pump; receives vibration measurements of impacts generated by the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump when closing; detects first irregular pressure measurements based on the received pressure measurements from the first pressure sensor and/or second irregular pressure measurements based on the received pressure measurements from the second pressure sensor; determines operational phase of the pump based on the received vibration measurementsat least one of the corresponding fluid inlet valves is leaking based on which of the corresponding fluid inlet valves is closed during the detected first irregular pressure measurements of the operational phase and/or determine at least one of the corresponding fluid outlet valves  which of the corresponding fluid outlet valves is closed during the detected second irregular pressure measurements of the operational phase
16. (Canceled).  
17. The method of claim 15 wherein determining which of the fluid inlet and outlet valves of the pump is leaking comprises determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves  closes at about the same time the detected first irregular pressure measurements and/or the second irregular pressure measurements start.  
18. The method of claim 15 wherein determining which of the corresponding fluid inlet valves and/or the corresponding fluid outlet valves of the pump is leaking comprises determining which of the corresponding fluid inlet valves and/or the corresponding fluid valves: closes at about the same time the detected first irregular pressure measurements and/or the detected second irregular pressure measurements start; and opens at about the same time the detected first irregular pressure measurements and/or the detected second irregular pressure measurements stop.  
19. The method of claim 15 wherein the first irregular pressure measurements and/or the second irregular pressure measurements comprise pressure measurements that are: lower than baseline pressure measurements; or higher than the baseline pressure measurements.  
20. The method of claim 15 wherein the processing device further: receives position measurements of the plurality of reciprocating fluid displacing members of the pump from a position sensor; and determines the operational phase of the pump further based on the position measurements from the position sensor.



Allowable Subject Matter
Claims 1,3-8,10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of the independent claims, the limitations:   
determines at least one of the corresponding fluid inlet valves is leaking based on which of the corresponding fluid inlet valves is closed during the detected first irregular pressure measurements of the operational phase and/or determine at least one of the corresponding fluid outlet valves is leaking based on which of the corresponding fluid outlet valves is closed during the detected second irregular pressure measurements of the operational phase, in combination with the limitations, a first pressure sensor in fluid communication with the corresponding fluid inlet valve of each of the plurality of reciprocating fluid displacing members of the pump and/or receives second pressure measurements of the fluid at a fluid outlet manifold from a second pressure sensor in fluid communication with the corresponding fluid outlet valve of each of the plurality of reciprocating fluid displacing members of the pump. 

The closest prior art of record:
Buisine US 4705459 discloses the use of pressure sensors 23, 24 in what would appear to be an inlet manifold and outlet manifold, and a position sensor 25. However, Buisine does not disclose determine at least one of the corresponding fluid inlet valves is leaking based on which of the corresponding fluid inlet valves is closed during the detected first irregular pressure measurements of the operational phase and/or determine at least one of the corresponding fluid outlet valves is leaking based on which of the corresponding fluid outlet valves is closed during the detected second irregular pressure measurements of the operational phase.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746